UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7936



CRAYTON E. MCELVEEN, JR.,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; THE SUPREME COURT OF
VIRGINIA; GENERAL ASSEMBLY OF VIRGINIA; GOV-
ERNOR OF VIRGINIA; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA; THE COUNCIL ON HUMAN
RIGHTS; BOARD OF EDUCATION, Director; DEPART-
MENT OF CORRECTIONS, Director; AUGUSTA CORREC-
TIONAL CENTER, Warden; JOHN/JANE DOE, Unknown
Persons,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-429-AM)

Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Crayton E. McElveen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Crayton E. McElveen, Jr., filed a 42 U.S.C. § 1983 (1988) com-

plaint with the district court, which the district court dismissed

under 28 U.S.C. § 1915(d) (1988). McElveen appealed, and this court

affirmed the dismissal. McElveen v. Virginia, No. 95-7075 (4th Cir.
Oct. 25, 1995) (unpublished).

     McElveen has now filed another, untimely notice of appeal from

the district court decision in this case. As we have already upheld

this decision, we dismiss the appeal. We dispense with oral
argument because the factual and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3